Title: To Alexander Hamilton from Lewis Tousard, 5 October 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Major General Alexdr. Hamilton.
            Sir
            Newport October 5th 1799—
          
          I received your letter of the 6th. of last Septbr. ordering me to visit or to send an officer to report on the situation of the Fortification at Portsmouth—Jacob Sheaff Esqre., having communicated to me the letter which you had wrote to him, I performed myself the operation, as I had the honor of writting to you from that place, so that your order suffered no delay—in the execution of it from my receiving your letter only at my return.
          Your order of Septbr. last the 10th relative to the removal of Captn. Littlefield’s company shall be executed. The Company of Captn. Amos Stoddart is marching and will in all probability be here next wednesday—As soon as he has receipted to Capt. L. for all the Military stores and taken possession of the Garrison, I will have the Compy embarked and order them to West chester.
          I think it is my duty to inform you that the works at Marblehead will be compleated this Season; there you may reckon for 100 men very well accommodated in the old and the new Barracks.
          I have been so unlucky as to be on my Eastern visit, when Brig. General Wilkinson delivered your letter of Septbr. 8th. This is the second time I miss the opportunity of being acquainted with him, and to show him all the attention and respect due to his rank and merit, as much from my own inclination as from your recommandation.
          A decision of yours upon a point, the propriety of which the Secry. of War was sensible of but would not determine himself, will be of a great importance to me, and enable me to take my final determination. When I am ordered to visit the posts, Survey, draw plans, &c—When I must attend to the construction of works at places situated at one hundred miles distance, Am I to be regulated by the regulations of the 19th of december, respecting the extra allowance to Officers? Does not the importance of the duty which I am called to perform, the constant voyages, and the necessary qualifications place me in the extraordinary cases, mentioned in the Second article of those regulations, which are referred to the discretion of the Secretary of War? you did mention no allowance for my travelling expences when you ordered me to Portsmouth—The 2d. article mentions the necessity of a certificate of the Commanding officer, by whom the officer claiming, was detached on  a Special Service
          I am so much used to depend on the certainty of your decision, that I will not tease you with the perusal of the Correspondence which that Subject occasionned between the Secretary and myself; So Sensible was he of the propriety of my request, that he himself corrected and strengthened some expressions of my letters to him on the subject. Whatever I may say, would add nothing to the propriety of my claim. Let it be sufficient to say: The duty which I am called to perform, forces me to greater expence, than if I was in a Garrison and in the Field; it deprives me of the emolument, which I am entitled to, by my seniority, and of the Quarters, which the public allows, & forces me to  be travelling constantly. If I am the only Officer wwhom the Secretary of War thinks fit to employ, in that line ought I be rather discouraged than encouraged? The allowance which the Secretary has fixed agreeable to the regulation of the 19th. of december is far from being an equivalent, can the allowance of four dollars pr. diem as it has hitherto been fixed, be allowed to me? if not; must I spend the rest of my fortune in that extra duty or am I at liberty to decline being employed any more in that line without exciting any animadversion.
          It will be easy to prove that the allowance of 4. Dolls. pr. diem will only defray my expences, be an equivalent of my double rations & quarters, and leave no room for discussion or interpretation at the Accountant’s office.
          The appointment of Inspector of Artillery would also cut all difficulties increase of as to the fixing a compensation; in case they want to continue me in that extra Service. The allowance fixed by the law is sufficient, and does not preclude the lawful emoluments. If the President was to honor me with his preference, I would offer to do also the additional duty of an Engineer, as long as the two Appointments of the Engineers with the rank of Lt. Col. are not filled up. The extra pay, fixed to the two Inspectors of Fortifications, is so small, and I conceive their duty to be so extensive, that very few officers of the corps, which they are to be taken from, are rich enough, to accept of the appointment.
          I just receive the letter which you wrote to me through Mr. Ricker, every kind of attention is paid to your recommandation, but he Seems to be in the impossibility to stay even one day in Newport.
          With the greatest respect I have the honor to be Sir Your most obed & Very hble Servt.
          
            Lewis Tousard
          
          
            by this mail I am writing to the Secretary on the Subject of my compensation—a letter of you on the Same would Corroborate my reasons and arguments
          
        